UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIKOLE ANN BAIN; MINOR CHILD B.A.B.,

                              Plaintiffs,
                                                                    1:19-CV-9566 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 LYNN LAREE PETERSON BAIN, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Nikole Ann Bain, who appears pro se, brings this action invoking the Court’s

federal-question jurisdiction. 1 By order dated November 26, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The Court

dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While




       1
          Both Plaintiff Nikole Ann Bain and “Minor Child B.A.B.” are listed as plaintiffs in the
caption of the complaint. But because Plaintiff Nikole Ann Bain is the only plaintiff to have
signed the complaint, the Court will regard her as the only plaintiff in this action. Plaintiff Nikole
Ann Bain concedes that she is not an attorney. (ECF 2, p. 16.) She therefore cannot assert claims
on behalf of anyone else, including a minor child. See, e.g., Iannaccone v. Law, 142 F.3d 553,
558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on
another person’s behalf in the other’s cause. A person must be litigating an interest personal to
him. For example, a lay person may not . . . appear on behalf of his or her own minor child.”)
(citation omitted).
the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that a

“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998) (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                            DISCUSSION

        Plaintiff sues numerous defendants. She asks this Court to set aside decisions in the

following pro se actions that she previously brought in the United States District Court for the

District of Utah: Bain v. Hansen, No. 1:19-CV-0044 (D. Utah Oct. 24, 2019) (dismissed without

prejudice for failure to prosecute); Bain v. Bain, No. 2:17-CV-1305 (D. Utah June 28, 2018)

(recommending dismissal without prejudice for lack of subject-matter jurisdiction), report &

recommendation adopted, (D. Utah July 23, 2018); Bain v. Bain, No. 2:18-CV-0011 (D. Utah

Jan. 18, 2018) (dismissed without prejudice for lack of subject-matter jurisdiction); Bain v. Bain,

No. 2:17-CV-1116 (D. Utah Dec. 18, 2017) (same); Bain v. Bain, No. 2:17-CV-1040 (D. Utah

Oct. 5, 2017) (same).

        Plaintiff asserts that she “attained legal sovereignty at age 16,” and that she is now 42

years of age. (ECF 2, p. 3.) She also states that



                                                    2
        land ownership of the geographic region known as “Utah” is subject matter in this
        case re: the “Utah War” and resulting treaty with the United States in which
        “Utah” has breached all stipulations with the United States. Furthermore, this case
        alleges other serious crimes such as genocide and treason to which plaintiff(s) are
        witness to and victims of.
        Defendants have committed numerous acts of treason in violation of the United
        States Constitution and its Amendments including but not limited to domestic
        terrorism and obstructions of the right to a guarantee of a republican form of
        government as well as obstruction of justice.
(Id. p. 3-4.)

        Plaintiff “demand[s] immediate management, execution, control and command of the

geographic region of ‘Utah’ as well as . . . personal protection and assistance from the United

States Navy.” (Id. p. 4.) She “gives permission to the United States Navy to execute those

objectives.” (Id.) She has attached a document she has sent to President Trump in which she

asked him to issue a writ “enabling and enforcing the U.S. Navy to assist and execute in [1] the

return of her minor child[,] [and] [2] the return of itemized property stolen from the carry-on

luggage . . . when her minor child . . . was kidnapped . . . .” (Id. p. 12.) She also asked President

Trump to issue an “executive order or executive writ or stipulated exoneration (or that which has

the same effect) from pretended and unconstitutional ‘state crimes.’” (Id.) She further asked him

to issue her both a one-time monetary grant and monthly recurring payments, and to deploy

“military assistance to secure the territory of the State of Utah.” (Id. p. 12-13.)

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

Plaintiff can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses Plaintiff’s claims as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,


                                                   3
657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff Nikole Ann Bain, and note service on the docket. This action is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    December 3, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
